Exhibit 10.3

GUARANTEE, dated as of September 8, 2008 (as amended from time to time, this
“Guarantee”), made by Philip Morris USA Inc., a Virginia corporation (the
“Guarantor”), in favor of The Bank of New York (as successor in interest to
JPMorgan Chase Bank, formerly known as The Chase Manhattan Bank), as trustee
(“Trustee”) for the holders of the 5.625% Notes due 2008, 7.000% Notes due 2013,
and 7.750% Debentures due 2027 (collectively, the “Debt Securities”) of Altria
Group, Inc., a Virginia corporation (the “Issuer”).

WITNESSETH:

SECTION 1.    Guarantee.  (a)  The Guarantor hereby unconditionally guarantees
the punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of the principal of, premium, if any, and interest on the Debt
Securities (the “Obligations”), according to the terms of the Debt Securities
and as more fully described in the Indenture (as amended, modified or otherwise
supplemented from time to time, the “Indenture”), dated as of December 2, 1996,
between the Issuer and the Trustee.

(b)  It is the intention of the Guarantor that this Guarantee not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law to the extent applicable to this Guarantee. To effectuate
the foregoing intention, the amount guaranteed by the Guarantor under this
Guarantee shall be limited to the maximum amount as will, after giving effect to
such maximum amount and all other contingent and fixed liabilities of the
Guarantor that are relevant under such laws, result in the Obligations of the
Guarantor under this Guarantee not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means Title 11, U.S. Code, or
any similar federal or state law for the relief of debtors.

SECTION 2.    Guarantee Absolute.  The Guarantor guarantees that the Obligations
will be paid strictly in accordance with the terms of the Indenture, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of holders of the Debt Securities with
respect thereto. The liability of the Guarantor under this Guarantee shall be
absolute and unconditional irrespective of:

(i)  any lack of validity, enforceability or genuineness of any provision of the
Indenture, the Debt Securities or any other agreement or instrument relating
thereto;

(ii)  any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from the Indenture;

(iii)  any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guarantee, for
all or any of the Obligations; or

(iv)  any other circumstance that might otherwise constitute a defense available
to, or a discharge of, the Issuer or a guarantor.

SECTION 3.    Subordination.  The Guarantor covenants and agrees that its
obligation to make payments of the Obligations hereunder constitutes an
unsecured obligation of the



--------------------------------------------------------------------------------

Guarantor ranking (a) pari passu with all existing and future senior
indebtedness of the Guarantor and (b) senior in right of payment to all existing
and future subordinated indebtedness of the Guarantor.

SECTION 4.    Waiver; Subrogation.  (a)  The Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to this
Guarantee and any requirement that the Trustee, or the holders of any Debt
Securities protect, secure, perfect or insure any security interest or lien or
any property subject thereto or exhaust any right or take any action against the
Issuer or any other Person or any collateral.

(b)  The Guarantor hereby irrevocably waives any claims or other rights that it
may now or hereafter acquire against the Issuer that arise from the existence,
payment, performance or enforcement of the Guarantor’s obligations under this
Guarantee or the Indenture, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Trustee, or the holders of
any Debt Securities against the Issuer or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from the
Issuer, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right.
If any amount shall be paid to the Guarantor in violation of the preceding
sentence at any time prior to the cash payment in full of the Obligations and
all other amounts payable under this Guarantee, such amount shall be held in
trust for the benefit of the Trustee and the holders of any Debt Securities and
shall forthwith be paid to the Trustee, to be credited and applied to the
Obligations and all other amounts payable under this Guarantee, whether matured
or unmatured, in accordance with the terms of the Indenture and this Guarantee,
or be held as collateral for any Obligations or other amounts payable under this
Guarantee thereafter arising. The Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Indenture and this Guarantee and that the waiver set forth in this Section 4(b)
is knowingly made in contemplation of such benefits.

SECTION 5.  No Waiver; Remedies.  No failure on the part of the Trustee or any
holder of the Debt Securities to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 6.  Continuing Guarantee; Transfer of Interest.  This Guarantee is a
continuing guarantee and shall (a) remain in full force and effect until the
earliest to occur of (i) the date, if any, on which the Guarantor shall
consolidate with or merge into the Issuer or any successor thereto, (ii) the
date, if any, on which the Issuer or any successor thereto shall consolidate
with or merge into the Guarantor, (iii) payment in full of the Obligations, and
(iv) the rating of the Issuer’s long term senior unsecured debt by Standard &
Poor’s of A or higher, (b) be binding upon the Guarantor, its successors and
assigns, and (c) inure to the benefit of and be enforceable by any holder of
Debt Securities, the Trustee, and by their respective successors, transferees,
and assigns.

 

2



--------------------------------------------------------------------------------

SECTION 7.    Reinstatement.  This Guarantee shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by any holder of the Debt
Securities or the Trustee upon the insolvency, bankruptcy or reorganization of
the Issuer or otherwise, all as though such payment had not been made.

SECTION 8.    Amendment.  The Guarantor may amend this Guarantee at any time for
any purpose without the consent of the Trustee or any holder of the Debt
Securities; provided, however, that if such amendment adversely affects the
rights of the Trustee or any holder of the Debt Securities, the prior written
consent of the Trustee shall be required.

SECTION 9.    Governing Law.  This Guarantee shall be governed by, and construed
in accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

PHILIP MORRIS USA INC. By:   /S/ CRAIG JOHNSON   Name:   Craig Johnson   Title:
  President By:   /S/ DANIEL BRYANT   Name:   Daniel Bryant   Title:   Treasurer

 

3